Citation Nr: 1427681	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, daughter, and friend


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from April 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, declined to reopen the claims of service connection for frostbite injury to the feet on the basis that new and material evidence had not been submitted.

In May 2011, the Veteran and others testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  

In August 2011, the Board, in relevant part, reopened the Veteran's previously denied claim of entitlement to service connection for residuals of a cold injury, and remanded the underlying claim for additional development, including a VA examination.  

In an August 2012 decision, the Board, in relevant part, denied the Veteran's service connection claim for residuals of a cold injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013  Order, the Court vacated the August 2012 decision insofar as it denied service connection for residuals of a cold injury, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand. 

In June 2013 and November 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in May 2014, the Veteran's representative indicated that he was waiving this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a cold injury in service.

2.  Currently diagnosed bilateral foot complaints were not first manifested on active duty, and the preponderance of the evidence is against a finding that such is related to military service.


CONCLUSION OF LAW

The criteria for service connection of residuals of a cold injury to the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in August 2011 for further development.  The Board specifically instructed the RO to obtain an examination to determine the nature and etiology of the Veteran's foot disorder, and to readjudicate the claim.  Subsequently, the Veteran was provided an examination in September 2011, and his claim was readjudicated in a July 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's complete service treatment records are unavailable, and when a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran here has been made aware of the missing records and offered the opportunity to submit records in his possession or alternative records, such as lay statements.

The Veteran's available service treatment records have been obtained, as well as his VA medical treatment records, and private treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2) (2013).  Several VA examinations were conducted, and the examiners made all required clinical findings and offered all requested opinions, with supporting rationales.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the May 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran contends that he incurred his foot disorder during active service.  He asserts that he incurred a cold injury to his feet during service in Japan in approximately December 1945 or January 1946.  He states he required hospitalization because of this cold injury to his feet.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's foot disorder is not a listed disease in section 3.309.  Therefore, this presumption does not apply.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted above, the Veteran served in the Army from April 1945 to December 1946.  His service treatment records have been reported as having been destroyed by the 1973 fire at the National Personnel Records Center storage facility in St. Louis, Missouri, and are unavailable.  The only service treatment records available are copies of sick reports which show that during service in Japan he was hospitalized for 10 days in May 1946 with a diagnosis of dermatitis of the right foot, as well as a pre-discharge medical examination report which shows that the Veteran's feet and musculoskeletal system were normal; there was no evidence of any neurological defects.  The May 1946 record, created shortly after the Veteran alleges having sustained a cold injury, makes no mention of such.

Recent medical evidence establishes that the Veteran has neurologic symptoms of the feet.  A May 2008 VA neurology consultation record indicates a relationship to the Veteran's claimed cold injury during service.  However, objective EMG and nerve conduction testing conducted in May 2008 is not as definitive with providing a link.  

VA treatment records dated in 2008 and 2009, an October 2009 private medical statement, and lay statements from friends and family include various statements indicating that current complaints are possibly, or even likely, related to in-service frostbite as described by the Veteran.  The lay statements include the Veteran's detailed report of the circumstances surrounding his cold exposure.  Further, friends and family reported that the Veteran had over the years told them of his cold injury in service; his daughter reported her independent recollections of his bilateral foot problems and treatment over the years following service.  None of the lay statements reflect independent knowledge of in-service events; they recount the Veteran's reports to them.  Similarly, expressed lay beliefs and medical opinions in treatment records consider that events occurred as the Veteran described them. 

The Veteran was afforded a VA cold injury examination in September 2011.  The examiner found there was no evidence substantiating that the Veteran had a cold injury to his feet while in service.  Physical examination of the feet was normal, except for onychomycosis of the right great toenail.  The VA examiner noted that the Veteran has peripheral neuropathy of the lower extremities, but found that the Veteran did not have decreased muscle strength or evidence of deformity, pain and stiffness, or swelling indicative of cold injury.  Symptoms extended up the leg, above what would be expected from a cold injury of the feet, and there were no noted skin changes consistent with cold injury.  The VA examiner concluded that the Veteran's peripheral neuropathy was likely due to a combination of the Veteran's nonservice-connected spinal stenosis and diabetes mellitus, and was unrelated to the Veteran's service or any alleged cold injury therein.  The VA examiner further noted that the Veteran's symptoms were not representative of those of a cold injury, and that the Veteran first complained of numbness and pain of the feet only 10 years prior to the examination.   

No doctor or other health care provider has diagnosed a cold injury to the bilateral lower extremities. To the extent doctors have cited the occurrence, they have only repeated the Veteran's allegation and have not opined on whether his manifestations were consistent with the allegations.  At best, acute or sporadic episodes of numbness or tingling have been noted.  These are accounted for by medical professionals in relation to other, nonservice connected causes, such as his diabetes mellitus or back.  

The conclusion is inescapable that no cold injury occurred; it is not merely the absence of corroborating contemporaneous records which leads to this conclusion; the medical evidence indicates that such an injury cannot have occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  While the Veteran competently and credibly reports that he was hospitalized in service, in May 1946, the sick call reports corroborating the fact of his admission dispute the reason for such.  Records indicate dermatitis, not cold injury, prompted his hospitalization.  Although he reports he was told he did have a cold injury, the detailed VA examination and medical opinion from September 2011 demonstrated the medical reasons, based on the clinical findings, known medical knowledge, and the totality of the evidence of record, that a cold injury did not in fact occur.

The Board notes as well that the first mention of any foot problems was not until 1996 in connection with initial his claim for service connection.  Notably, while the Veteran sought non service connected pension for his right shoulder and cervical spine in August 1989, he did not indicate any problems with his feet or any residuals of a cold weather injury.  In any case, emphasis is placed on the gap between the date of service separation in 1946 and initial documented evidence of problems in 1996, which is 50 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Furthermore, no direct nexus to service on any other basis is established for the bilateral foot complaints.  The lay statements reporting extended chronic foot symptoms, from the Veteran and his friends and family, either cover a period starting well after service, rely on second hand information, or are not competent evidence.  While a layperson can describe pain and observations of impairment, they cannot attribute it to remote cause in the absence of direct observation of the cause and effect.

There is simply no evidence, other than statements from the Veteran to support the assertion that he had (was provided a diagnosis of) frostbite in service, or had symptoms ever since service.  These statements are not given great probative weight; the well-reasoned September 2011 medical opinion is found to be controlling.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for residuals of a cold injury to the bilateral lower extremities is not warranted.


ORDER

Entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities is denied.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


